- Midland National Life Insurance Company April 28, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account C File Number 33-64016  Variable Annuity II  Variable Annuity Commissioners: Enclosed for filing is a copy, including exhibits, of Post-Effective Amendment Number 20 to the above referenced Form N-4 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan, LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 28 , Registration Nos. 33-64016 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. x Post-Effective Amendment No. 20 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Stephen P. Horvat, Jr. Frederick R. Bellamy, Esq. Senior Vice President, Legal Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 1275 Pennsylvania Avenue, N.W. Sammons Financial Group Washington, DC 20004-2415 525 W. Van Buren Chicago, IL 60607 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 x On May 1, 2010 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 o On pursuant to paragraph (a) of Rule 485 Title of securities being registered: Variable Annuity II Variable Annuity Individual Flexible Premium Variable Annuity Contracts. va2_prosp.htm - Midland National Life Insurance Company Variable Annuity II Prospectus May 1, 2010 Flexible Premium Deferred Variable Annuity Contract issued by: Midland National Life Insurance Company through Midland National Life Separate Account C Phone: (877) 586-0240 (toll-free) Fax: (866) 270-9565 (toll-free) Please read this prospectus for details on the contract being offered to You and keep it for future reference. This prospectus sets forth the information that a prospective investor should know before investing. Variable Annuity II (the contract) offers You benefits that may be particularly useful to You in meeting Your long-term savings and retirement needs. The contract allows You to accumulate contract value , and later apply that contract value to receive fixed or variable annuity payments. A Statement of Additional Information (SAI) about the contract and the Midland National Life Separate Account C is available without charge by checking the appropriate box on the application form or contacting Us at the number above, or by writing to Us at Midland National Life Insurance Company, 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266. The SAI, dated May 1, 2010, has been filed with the U.S. Securities and Exchange Commission (SEC) and is incorporated herein by reference. The table of contents of the SAI is included at the end of this prospectus. The SEC maintains a website (http://www.sec.gov) that contains the SAI, material incorporated by reference, and other information regarding registrants that file electronically with the SEC. You may allocate Your contract value to Our General Account and up to ten investment divisions . Each division invests in a specified mutual fund portfolio. You can generally choose among the thirty-eight investment divisions listed on the following page. The mutual fund portfolios are part of the following series funds or trusts: · AIM Variable Insurance Funds (Invesco Variable Insurance Funds) · Lord Abbett Series Fund, Inc. · Alger Portfolios · MFS ® Variable Insurance Trust SM · American Century Variable Portfolios, Inc. · Neuberger Berman AMT Portfolios · Fidelity ® Variable Insurance Products Initial Class · PIMCO Variable Insurance Trust · Goldman Sachs Variable Insurance Trust · Van Eck VIP Trust Your contract value in the investment divisions will increase or decrease based on investment performance. You bear this risk. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The SEC has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The contracts involve investment risk, including possible loss of principal. The contracts are not a deposit of, or guaranteed or endorsed by, any bank or depository institution, and the contracts are not federally insured by the federal deposit insurance corporation or any other agency. SEPARATE ACCOUNT INVESTMENT PORTFOLIOS 1. Alger Capital Appreciation Portfolio Fidelity VIP MidCap Portfolio 2. Alger Large Cap Growth Portfolio Fidelity VIP Money Market Portfolio 3. Alger Mid Cap Growth Portfolio Fidelity VIP Overseas Portfolio 4. American Century VP Balanced Fund Goldman Sachs VIT Structured SmallCapEquity Fund 5. American Century VP Capital Appreciation Fund Invesco V.I. Financial Services Fund 1 6. American Century VP Income & Growth Fund Invesco V.I. Global Health Care Fund 2 7. American Century VP International Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio 8. American Century VP Value Fund Lord Abbett Series Fund, Inc. International Opportunities Portfolio 3 9. Fidelity VIP Asset Manager SM Portfolio Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager: Growth â Portfolio MFS VIT Growth Series Fidelity VIP Balanced Portfolio MFS VIT Investors Trust Series Fidelity VIP Contrafund® Portfolio MFS VIT New Discovery Series Fidelity VIP Equity-Income Portfolio MFS VIT Research Series Fidelity VIP Growth & Income Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Growth Opportunities Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Growth Portfolio PIMCO VIT Low Duration Portfolio Fidelity VIP High Income Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Index 500 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Investment Grade Bond Portfolio Van Eck VIP Global Hard Assets Fund 4 1 Formerly AIM V.I. Financial Services Fund 2 Formerly AIM V.I. Global Health Care Fund 3 Formerly Lord Abbett Series Fund, Inc. International Portfolio 4 Formerly Van Eck Worldwide Hard Assets Fund This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. You should read this prospectus carefully and keep it for future reference. You should also have and read the current prospectuses for the funds. Table of Contents Definitions . 8 SUMMARY 11 Features of Variable Annuity II 11 Your Free Look Right 11 Your Contract Value . 12 Flexible Premium Payments . 12 Investment Choices . 12 Transfers . 13 Frequent or Disruptive Transfers . 13 Withdrawals . 13 Administrative Procedures . 14 Death Benefit 15 Fee Table . 15 Periodic Charges Other Than Portfolio Expenses . 16 Range of Annual Operating Expenses for the Portfolios 1 16 Expense Examples . 16 Financial Information 18 Charges Under the Contracts . 18 Sales Charge . 18 Mortality and Expense Risk Charge . 18 Administration and Maintenance Fee . 18 Transfer Fee . 18 Premium Taxes . 18 Loan Charge (TSA Contracts Only) 18 Additional Information About Variable Annuity II 20 Suitability of the Contracts . 20 Other Products . 20 Inquiries And Correspondence . 20 State Variations . 21 Our Separate Account C and Its Investment DivisionS . 21 The Funds . 21 Investment Policies Of The Funds Portfolios . 22 Availability of the Portfolios . 27 Amounts In Our Separate Account 27 We Own The Assets of Our Separate Account 28 Our Right To Change How We Operate Our Separate Account 28 The General Account 29 DETAILED INFORMATION ABOUT THE CONTRACT 30 Requirements for Issuance of a Contract 30 Free Look 31 Tax-Free Section 1035 Exchanges . 31 Premium Payments . 32 Allocation of Premium Payments . 32 Changing Your Premium Allocation Percentages . 32 Your Contract Value . 32 Transfers of Contract Value . 33 Transfer Limitations . 33 Withdrawals . 35 Free Withdrawal Amount 37 Systematic Withdrawals . 37 Loans . 38 Dollar Cost Averaging 40 Portfolio Rebalancing 41 Death Benefit 42 Guaranteed Minimum Death Benefit (GMDB) 44 Payment of Death Benefits and Lump Sum Payments . 44 CHARGES, FEES AND DEDUCTIONS . 45 Sales Charges on Withdrawals . 45 Administrative Charge . 47 Mortality and Expense Risk Charge . 47 Contract Maintenance Charge . 47 Transfer Charge . 48 Loan Charge (TSA Contracts Only) 48 Charges In The Funds . 48 Premium Taxes . 48 Other Taxes . 48 FEDERAL TAX STATUS . 49 Introduction 49 Annuity Contracts in General . 49 Qualified and Nonqualified Contracts . 49 Minimum Distribution Rules and Eligible Rollover Distributions . 51 Diversification and Distribution Requirements . 52 Surrenders  Nonqualified Contracts . 52 Multiple Contracts . 53 Withholding . 53 Annuity Payments . 53 Medicare Tax . 53 Annuity Contracts Purchased by Nonresident Aliens and Foreign Corporations . 54 Taxation of Death Benefit Proceeds . 54 Transfers, Assignments or Exchange of Contracts . 54 Possible Tax Law Changes . 54 Federal Estate Taxes . 54 Generation- Skipping Transfer Tax . 54 Estate, Gift and Generation-Skipping Transfer Taxes in 2010 . 54 Separate Account Charges . 55 Foreign Tax Credits . 55 Annuity Purchases by Residents of Puerto Rico . 55 MATURITY DATE . 56 ELECTING AN ANNUITY PAYMENT OPTION 56 Fixed Payment Options . 57 Variable Payment Options . 57 Payment Options . 58 Transfers after the annuitization for variable payment options . 58 ADDITIONAL INFORMATION 59 Midland National Life Insurance Company 59 Our Financial Condition . 59 Our General Account 59 Fund Voting Rights . 60 How We Determine Your Voting Shares . 60 Voting Privileges of Participants In Other Companies . 60 Our Reports to Owners . 61 Contract Periods, Anniversaries . 61 Dividends . 61 Performance . 61 CHANGE OF ADDRESS NOTIFICATION 62 MODIFICATION TO YOUR CONTRACT 62 Your Beneficiary 62 Assigning Your Contract 63 When We Pay Proceeds From This Contract 63 Distribution of the Contracts . 64 Regulation 65 Discount for Employees of Sammons Enterprises, Inc. 65 LEGAL PROCEEDINGS . 65 Legal Matters . 65 Financial sTATEMENTS . 66 Statement of Additional Information 67 Condensed Financial Information 68 Definitions For Your convenience, below is a glossary of the special terms We use in this prospectus. In this prospectus, these words and phrases are generally in bold type. Accumulation Unit means the units credited to each investment division in the Separate Account before the maturity date . Annuitant means the person(s), designated by the owner , to whom periodic income will be paid ( Payee ). This is the person whose life is used to determine the amount and duration of any periodic income involving life contingencies. After the maturity date the annuitant will be considered the owner unless otherwise stated. Annuity Unit means the units in the Separate Account , after the maturity date , that are used to determine the amount of the annuity payment. Annuitization means an election of an annuity payment option. Annuitize means an election to receive regular income payments from Your contract under one of the annuity payment options. An election to annuitize Your contract may be irrevocable. If You elect to annuitize Your contract, you will no longer be able to exercise any liquidity provision that may have previously been available. Attained Age means the issue age plus the number of complete Contract Years since the Contract Date . Beneficiary means the person or persons to whom the contracts death benefit will be paid in the event of the death of the annuitant or an owner . Business Day means any day the New York Stock Exchange is open for regular trading. Our business day ends when the New York Stock Exchange closes for regular trading (generally 3:00 p.m. Central Time). Cash Surrender Value means the contract value on the date of surrender minus the contract maintenance charge, any contingent deferred sales charge and the premium tax charge. Contract Anniversary means the same month and day of the contract date in each year following the contract date . Contract Date means the date the contract goes into effect and from which contract anniversaries and contract years are determined. Contract Month means a month that starts on the same date as the contract date in each month. For this purpose, the calendar days of 29, 30 and 31 are not used and We look forward to the first day of the next calendar month. For example, assume a contract is issued on January 29 th . Subsequent contract months will begin on the first of each month (February 1, March 1, April 1, etc.). Contract Value means the sum of amounts You have in Our General Account and in the investment divisions of Our Separate Account C under Your inforce contract. Contract Year means a year that starts on the Contract Date or on each anniversary thereafter. Death Benefit means the amount that We will pay to the beneficiary in the event of the death of the annuitant or an owner if the contract is still inforce . The death benefit will be paid when We receive due proof of the death of the annuitant or an owner and an election of how the death benefit is to be paid, and any other required documents or forms. Executive Office means Our office located at One Sammons Plaza, Sioux Falls, SD 57193. Please use Our Principal Office address and telephone number for all correspondence, transaction requests, payments and inquiries. Funds mean the investment companies, more commonly called mutual funds , available for investment by Separate Account C on the contract date or as later changed by Us. Good Order means all of the information necessary to process a transaction, as described in more detail under Administrative Procedures on page 14. Inforce means the annuitants life remains insured under the terms of the contract. Investment Division means a division of Separate Account C, which invests exclusively in the shares of a specified portfolio of the funds . Issue Age means the age of the annuitant on the birthday nearest to the contract date . Issue Date means the date the contract goes into effect and from which contract anniversaries, contract months and Contract Years are determined. Maturity Date means the date, specified in the contract on which income payments will begin. The earliest possible maturity date is the 10 th contract anniversary at which time you may annuitize Your full contract value . The maximum maturity date is the contract anniversary immediately following the annuitants 90 th birthday. Net Premium means Your premium payment minus any premium tax charge. Owner means the person(s) or entity that is named in the application or on the latest change filed with Us who is entitled to exercise all rights and privileges provided in the contract. Owner is referred to as "You" in the contract. Payee means the person who is entitled to receive annuity payments after annuitization . On or after the maturity date , the annuitant will be the payee . If the annuitant or an owner dies prior to the maturity date , then the beneficiary is the payee . Principal Office means where You contact Us to pay premiums or take other actions, such as transfers between investment divisions . The address is: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone: (877) 586-0240 Fax: (866) 270-9565 (toll free) Proof of Death means a certified copy of the death certificate or any other proof satisfactory to the Company. Separate Account means the Midland National Life Separate Account C, which receives and invests Your premiums under the contract. Valuation Period means the time beginning at the close of regular trading on the New York Stock Exchange (generally 3:00 p.m., Central Time) on one business day and ending at the close of regular trading on the New York Stock Exchange on the next business day . Written Notice means a notice or request submitted in a written form satisfactory to Us, that is signed by the owner and received by Us in good order at the address shown on the Specification Page of Your contract. SUMMARY In this prospectus We, Our, Us, Midland National and Company mean Midland National Life Insurance Company. You and Your mean the owner of the contract. We refer to the person who is covered by the contract as the  annuitant , because the annuitant and the owner might not be the same. This summary provides only a brief overview of the more important features of the contract. The detailed information appearing later in this prospectus further explains the following summary. Please read this entire prospectus, Your contract, and the Statement of Additional Information for more detailed information. Unless otherwise indicated, the description of the contract in this prospectus assumes the contract is inforce . Features of Variable Annuity II The individual flexible premium deferred variable annuity contracts described in this prospectus provide for accumulation of the contract value and payment of annuity payments on a fixed or variable basis. Variable payment options are not available in certain states. The contracts are designed to aid individuals in long-term planning for retirement or other long-term purposes. The contracts are available for retirement plans that qualify for the special federal tax advantages available under the Internal Revenue Code (qualified contracts) and for retirement plans which do not qualify for those tax advantages (nonqualified contracts). This contract does not offer any additional tax benefits when purchased under a qualified plan. See Suitability of the Contracts on page 20 for more detailed information. The contract is designed for people seeking long-term tax-deferred accumulation of assets, generally for retirement or other long-term purpose. You should not buy this contract: (a) if you are looking for a short-term investment; or (b) if you cannot risk getting back less money than you put in. Replacing an existing annuity with the contract may not be of financial benefit to You. Your existing annuity may be subject to fees or penalties on surrender, and the contract may have new charges. This prospectus generally describes only the variable portion of the contract, except where the General Account is specifically mentioned. Your Free Look Right You have a right to examine the contract and return it to Us for any reason within 30 days after You receive it for a refund of the contract value (which may be more or less than the premium payments You paid), or if greater and required by Your state, the original amount of Your premium payment. Longer free look periods apply in some states and in certain situations. See Free Look on page 31 for more details.) Your Contract Value Your contract value depends on: · The amount and frequency of premium payments, · The selected portfolios investment experience, · Interest earned on amounts allocated to the General Account, · Withdrawals, and · Charges and deductions. You bear the investment risk under the contract (except for amounts in the General Account). There is no minimum guaranteed contract value with respect to any amounts allocated to the Separate Account . (See Your Contract Value on page 32). Flexible Premium Payments You can make additional premiums prior to annuitization and whenever You want in whatever amount You want, within certain limits. Your initial investment must be at least $10,000 for a non-qualified contract and at $2,000 for a qualified contract. Additional investments must be at least $50. Unless You receive approval from Us, the maximum amount of premium You can pay into this contract prior to the maturity date is $2,000,000. In addition, the maximum amount of variable annuity premium that may be deposited with Midland National is limited to $5,000,000 per annuitant or owner (calculation based upon all active contracts). Investment Choices You may allocate Your contract value to up to ten of the investment divisions of Our Separate Account or to Our General Account, which pays interest at a declared rate, or to a combination of these options. For limitations on premium allocations to the General Account, see The General Account on page 29. For a full description of the portfolios, see the funds  prospectuses, which accompany this prospectus. (See  The Funds  on page 21). Each portfolio pays a different investment management or advisory fee and has different operating expenses. The portfolios may also impose redemption fees, which We would deduct from Your contract value. More detail concerning each portfolio companys fees and expenses is contained in the prospectus for each portfolio company. See Investment Policies Of The Funds Portfolios on page 22. We allocate your investments to the investment divisions you choose. The value of your Contract will fluctuate prior to annuitization, depending on the investment options you have chosen. You bear the investment risk of any portfolio you choose. Transfers You may transfer your contract value among the investment divisions and between the General Account and the investment divisions before the maturity date (although We reserve the right to eliminate and/or strictly restrict the transfer privilege in any manner We deem appropriate for some, all or specific contract owners). The amount that You can transfer into the General Account is limited. See The General Account on page 29. After the maturity date , You may make one transfer each year among the Separate Account investment divisions We currently do not charge you for transfers made during a contract year. We also reserve the right to charge for each transfer after the fifteenth transfer in a contract year. We also reserve the right to limit the number of transfers you may make and We may otherwise modify or terminate transfer privileges if required by our business judgment or in accordance with applicable law or pursuant to Our agreements with the funds . For restrictions on transfers due to market timing, see Transfer Limitations on page 33. Frequent or Disruptive Transfers Frequent, large, programmed, or short-term transfers among the investment divisions or between the investment divisions and the General Account (Harmful Trading) can cause risks with adverse effects for other contract owners (and beneficiaries and portfolios). These risks and harmful effects include: (1) dilution of the interests of long-term investors in an investment division if transfers into the division are made at unit values that are priced below the true value or transfers out of the investment division are made at unit values priced higher than the true value (some market timers attempt to do this through methods known as time-zone arbitrage and liquidity arbitrage); (2) an adverse effect on portfolio management, such as causing the portfolio to maintain a higher level of cash than would otherwise be the case, or causing a portfolio to liquidate investments prematurely (or otherwise at an inopportune time) in order to pay withdrawals; and (3) increased brokerage and administrative expenses. In addition, because other insurance companies and/or retirement plans may invest in the portfolios, the risk exists that that the portfolios may suffer harm from frequent, programmed large or short-term transfers among investment divisions of variable contracts issued by other insurance companies or among investment options available to retirement plan participants. Individuals or organizations that use market-timing strategies and make frequent transfers should not purchase the contract. Withdrawals You may generally withdraw all or part of Your cash surrender value at any time, before annuity payments begin. You may also elect a systematic withdrawal option (See Systematic Withdrawals on page 37.). (Your retirement plan may restrict withdrawals.) We may impose a contingent deferred sales charge on any withdrawal (including withdrawals to begin annuity payments), and upon full withdrawal. We may also deduct a contract maintenance charge. The amount You request plus any contingent deferred sales charge will be deducted from Your contract value . Three years after the contract date , the contingent deferred sales charge will be waived upon the withdrawal of contract value to effect a life annuity. You may take a withdrawal in a lump sum or use it to purchase an annuity that will continue as long as You live or for some other period You select. A withdrawal may have negative tax consequences, including a 10% tax penalty on certain withdrawals prior to age 59 ½. Under nonqualified contracts, earnings, if any, are withdrawn first for tax purposes and are taxed as ordinary income. (See Sales Charges on Withdrawals on page 45, FEDERAL TAX STATUS on page 49, and ELECTING AN ANNUITY PAYMENT OPTION on page 56.) Withdrawals from contracts used in connection with tax-qualified retirement plans may be restricted or penalized by the terms of the plan or applicable law. For certain withdrawals, a signature guarantee might be required. See Administrative Procedures below. Withdrawals will reduce Your accumulation value . Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the contract. Administrative Procedures We may accept a request for contract service in writing, by telephone, or other approved electronic means, subject to our administrative procedures, and may require proper completion of certain forms, providing appropriate identifying information and/or other administrative requirements. We will process your request at the contract value next determined only after you have met all administrative requirements, commonly known as in good order . Good Order means that any required forms are accurately filled out and that We have all the signatures and other information We require. To the extent applicable, this information and documentation generally includes Your completed application, the contract number, the transaction amount (in dollars), the full names of and allocations to and/or from the investment divisions affected by the requested transaction , the signatures of all contract owners, exactly as registered on the contract, social security number or taxpayer I.D. and any other information or supporting documentation that We may require. With respect to purchase requests, good order also generally includes receipt of sufficient funds by Us to effect the purchase. We may, in our sole discretion, determine whether any particular transaction request is in good order , and We reserve the right to change or waive any good order requirements at any time. Signature guarantees are required for withdrawals or surrenders of $100,000 or more. Signature guarantees are relied upon as a means of preventing the perpetuation of fraud in financial transactions, including the disbursement of funds or assets from a victims account with a financial institution or a provider of financial services. They provide protection to investors by, for example, making it more difficult for a person to take another person's money by forging a signature on a written request for the disbursement of funds. An investor can obtain a signature guarantee from more than 7,000 financial institutions across the United States and Canada that participate in a Medallion signature guarantee program. This includes many: · national and state banks; · savings banks and savings and loan associations; · securities brokers and dealers; and · credit unions. The best source of a signature guarantee is a bank, savings and loan association, brokerage firm, or credit union with which you do business. Guarantor firms may, but frequently do not, charge a fee for their services. A notary public cannot provide a signature guarantee. Notarization will not substitute for a signature guarantee. Death Benefit The Variable Annuity II pays a death benefit when the annuitant or an owner dies before the maturity date if the contract is still inforce . The death benefit is equal to the greater of (a) the contract value less any outstanding loan and loan interest, (b) net premiums paid less any outstanding loan and loan interest less withdrawals, or (c) the guaranteed minimum death benefit less any outstanding loan and loan interest; at the time We receive due proof of death , an election of how the death benefit is to be paid and any other documents or forms required in good order . Premium taxes may be deducted from the death benefit proceeds. If the annuitant or an owner dies on or after the maturity date , then any remaining amounts, must be paid at least as rapidly as the benefits were being paid at the time of the annuitants or owners death. Other rules relating to distributions at death apply to qualified contracts. Fee Table The following tables list the fees and expenses that You will pay when buying, owning, and surrendering the contract. The first table lists the fees and expenses that You will pay at the time that You buy the contract, surrender the contract, or transfer contract value between investment options. State premium taxes may also be deducted. Contract Owner Transaction Expenses Charge Sales Load Imposed on Premiums None Maximum Contingent Deferred Sales Charge or Surrender Charge(as a percentage of premiums withdrawn) 8.00% Transfer Fee $0-$25 1 Maximum TSA Net Loan Interest Annual Rate* (of amount in loan account) 2% * The net loan interest rate is the maximum interest rate We charge (5.0%) less the amount We credit to the General Account balance (3.0%). Periodic Charges Other Than Portfolio Expenses The next table lists the fees and expenses that You will pay periodically during the time that You own the contract, not including portfolio company fees and expenses. Charge Contract Maintenance Charge Separate Account Annual Expenses (as a percentage of average contract value ) Mortality and Expense Risk Charge 1.25% Administration Fees 0.15% Total Separate Account Expenses 1.40% 1 There is currently no charge for transfers. We reserve the right to impose a $25 charge for each transfer in excess of fifteen (15) in one contract year 2 The contract maintenance charge is deducted proportionally from the contract value at the time of the charge. The contract maintenance charge is deducted only when the contract value is less than $50,000. The contract maintenance charge is reflected in the examples below by a method intended to show the "average" impact of the contract maintenance charge on contracts that have a contract value of less than $50,000. In the examples, the contract maintenance charge is approximated as an annual asset charge of 0.14% (current and guaranteed) based on the average accumulation value of $20,810 as of 12/31/2009. Range of Annual Operating Expenses for the Portfolios 1 The next item shows the lowest and highest total operating expenses charged by the portfolio companies for the year ended December 31, 2009 (before any fee waiver or expense reimbursement). Expenses may be higher or lower in the future. More detail concerning each portfolio companys fees and expenses is contained in the prospectus for each portfolio company. Total Annual Portfolio Company Operating Expenses Lowest Highest (expenses that are deducted from portfolio company assets, including management fees, distribution, and/or service (12b-1) fees and other expenses) 0.10% 1.58% 1 The portfolio expenses used to prepare this table were provided to Us by the fund(s). We have not independently verified such information. The expenses are those incurred as of the fiscal year ending December 31,2009. Current or future expenses may be higher or lower than those shown. For information concerning compensation paid for the sale of contracts, see  Distribution of the Contracts on page 64. Expense Examples The following examples are intended to help You compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract owner transaction expenses, annual maintenance fees, Separate Account annual expenses, and portfolio company operating expenses for the year ended December 31, 2009. Both examples assume that You invest $10,000 in the contract for the time periods indicated. The examples also assume that Your investment has a 5% return each year. Although Your actual costs may be higher or lower, based on these assumptions, Your costs would be (without voluntary waivers of fees or expenses): Example 1: Highest portfolio expenses. (1) If You surrender Your contract at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (2) If You annuitize at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (3) If You do NOT surrender Your contract: 1 Year 3 Years 5 Years 10 Years Example 2: Lowest portfolio expenses. (1) If You surrender Your contract at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (2) If You annuitize at the end of the applicable time period: 1 Year 3 Years 5 Years 10 Years (3) If You do NOT surrender Your contract: 1 Year 3 Years 5 Years 10 Years The examples do not reflect transfer fees or premium taxes (which may range up to 3.5%, depending on the jurisdiction). These examples should not be considered a representation of past or future expenses. Actual expenses may be greater or lower than those shown. The assumed 5% annual rate of return is purely hypothetical; past or future returns may be greater or less than the assumed hypothetical return. Financial Information Our financial statements, and financial statements for the Separate Account , are in the Statement of Additional Information. You may obtain a free copy of the Statement of Additional Information by checking the appropriate box on the application form, calling Us toll-free at (877) 586-0240, faxing Us at (866) 270-9565, or writing Us at Midland National Life Insurance Company, 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266. Condensed financial information for the Separate Account is located on page 68. Charges Under the Contracts Sales Charge Sales expenses are not deducted from premium payments. However, a contingent deferred sales charge may be assessed against premium payments when they are withdrawn, including withdrawals to effect an annuity and systematic withdrawals. The amount of any sales charge depends on the number of years between the premium payment and the withdrawal. (See Sales Charges on Withdrawals on page 45.) Mortality and Expense Risk Charge We deduct a 1.25% per annum charge against all contract values held in Separate Account for assuming the mortality and expense risks under the contract. (See Mortality and Expense Risk Charge on page 47.) Administration and Maintenance Fee We currently deduct an administration charge of 0.15% per annum from all contract values held in the Separate Account . In addition, a contract maintenance charge of $35 is deducted annually from each contract. Currently, We waive the $35 annual contract maintenance charge for contracts with a contract value of $50,000 or more on the contract anniversary . (See CHARGES, FEES AND DEDUCTIONS on page 45.) Transfer Fee There may be a $25 charge for each transfer in excess of 15 in any one contract year . Premium Taxes We will deduct the amount of any premium taxes levied by a state or any government entity from all premium payments. (See Premium Taxes on page 48). Loan Charge (TSA Contracts Only) Loan interest is charged in arrears on any outstanding loan. Loan interest that is unpaid when due will be added to the outstanding loan on each contract anniversary (or, if earlier, on the date of loan repayment, surrender, contract termination, or the death of the owner or annuitant ) and will bear interest at the same rate of the loan. We charge an annual interest rate of 5.0% on loans. After offsetting the 3.0% annual interest rate that We guarantee We will credit to the portion of Our General Account securing the loan against the maximum loan interest rate of 5.0%, the maximum guaranteed net cost of the loans is 2.0% annually. Additional Information About Variable Annuity II Suitability of the Contracts Because of the contingent deferred sales charge and other expenses, the contracts are not appropriate for short-term investment. In addition, non-qualified contracts may be most appropriate for those who have already made maximum use of other tax favored investment plans such as IRAs and 401(k) plans. The tax-deferred feature of the contracts is most favorable to those in high tax brackets. The tax-deferred feature is not necessary for a tax-qualified plan. In such instances, purchasers should consider whether other features, such as the death benefit and lifetime annuity payments, make the contract appropriate for their purposes. Before purchasing a contract for use in a qualified plan, You should obtain competent tax advice both as to the tax treatment of the contract and the suitability of the investment. Other Products We may offer other variable annuity contracts through Our Separate Account that also invest in some of the same portfolios. These contracts may have different charges and may offer different benefits. We encourage You to carefully consider the costs and benefits of the contract to ensure that it is consistent with Your personal investment goals and needs. To obtain more information about these contracts, contact Your agent, or call Us at (877) 586-0240. Inquiries And Correspondence If You have any questions about Your contract or need to make changes, please contact Your financial representative who sold You the contract, or contact Us at Our Principal Office at: Midland National Life Insurance Company 4601 Westown Parkway, Suite 300 West Des Moines, IA 50266 Phone #:(877) 586-0240 (toll-free) Fax #: (866) 270-9565 (toll-free) You currently should send correspondence and transaction requests to Us at the above address or by facsimile or telephone at the numbers listed above. Our Service Representatives are available between the hours of 7:30 a.m. and 5:00 p.m. (Central Standard Time) Monday through Thursday, and 7:30 a.m. to 3:00 p.m. (Central Standard Time) on Friday, excluding holidays and any day the New York Stock Exchange is not open. Any requests for partial withdrawals, transfers, and surrenders sent to another number or address will not be considered received at Our Principal Office and will not receive that days price. The procedures We follow for facsimile requests include a written confirmation sent directly to You following any transaction request. We will employ reasonable procedures to confirm that instructions communicated by telephone or facsimile are genuine. We may revoke facsimile and telephone transaction privileges at any time for some or all contract owners . The procedures We follow for transactions initiated by telephone may include requirements that callers identify themselves and the contract owner by name, social security number, date of birth of the annuitant or an owner or the Insured, or other identifying information. We disclaim any liability for losses resulting from allegedly unauthorized facsimile or telephone requests that We believe to be genuine. We may record all telephone requests. There are risks associated with requests made by facsimile or telephone when the original request is not sent to Our Principal Office . You bear those risks. Facsimile and telephone correspondence and transaction requests may not always be available. Facsimile and telephone systems can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay Our receipt of Your request. If You are experiencing problems, You should mail Your correspondence and transaction request to Our Principal Office . State Variations Certain provisions of the contracts may be different than the general description in this prospectus because of legal restrictions in Your state. See Your contract for specific variations since any such variations will be included in Your contract or in riders or endorsements attached to Your contract. See Your agent or contact Our Principal Office for additional information that may be applicable to Your state. Our Separate Account C and Its Investment DivisionS The  Separate Account  is the Midland National Life Separate Account C, established under the insurance laws of the State of South Dakota in March 1991 and now governed by Iowa law. It is a unit investment trust registered with the Securities and Exchange Commission (SEC) under the Investment Company Act of 1940. This registration does not involve any SEC supervision of its management or investment policies. The Separate Account has a number of investment divisions , each of which invests in shares of a corresponding portfolio of the funds . You may allocate part or all of Your premiums to any 10 of the 38 investment divisions of Our Separate Account at any one time. The Funds Each of the 38 portfolios available under the contract is commonly called a mutual fund. Each one is a series of one of the following open-end diversified investment companies: (a) AIM Variable Insurance Funds (Invesco Variable Insurance Funds), (b) Alger Portfolios, (c) American Century Variable Portfolios, Inc., (d) Fidelity ® Variable Insurance Products Fund, (e) Goldman Sachs Variable Insurance Trust (f) Lord Abbett Series Fund, Inc., (g) MFS ® Variable Insurance Trust
